DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 2, 3, 8, 9, 10, 11, 12, 13, 14, 19-23, 28, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10939216. In view of Fredriksen et al. (US 20190246216 A1) hereinafter Fredriksen.
Regarding claim 2, claim 1 of the patent teaches all the limitations of the claim 2 of the application under examination except the limitations wherein the method further comprises a health monitoring activity including monitoring for fever using the temperature data however,
Since it is known in the art as evidenced by Fredriksen for a method to further comprise a health monitoring activity including monitoring for fever using the temperature data in (“In one aspect of the disclosure, a thermometer is integrated to the hearing device. The thermometer may be similar to the infrared ear thermometers currently available on the market. Alternatively, a thermosensitive coating that changes colour according to temperature could be used along with a) a system where the wearer or another person can take a picture of the coating colour with a mobile device for automated diagnosis or b) a “legend” of which colours are indicative of fever, for manual comparison by the wearer or another person.” in ¶[0219]),
An ordinary skilled in the art would be motivated to modify claim 1 of the patent with the teachings of Fredriksen for the benefit of improving the accuracy of the method,

Regarding claim 3, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, Fredriksen further teaches the method further comprising wherein performing the health monitoring activity comprises sensing for one or more indicators of fever of the wearer other than elevated temperature (“a system where the wearer or another person can take a picture of the coating colour with a mobile device for automated diagnosis or b) a “legend” of which colours are indicative of fever, for manual comparison by the wearer or another person.” in ¶[0219]).
Regarding claim 8, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, Fredriksen further teaches the method further comprising wherein performing the health monitoring activity comprises sensing for changes in wearer brain activity indicative of fever using an electroencephalogram (EEG) sensor of the ear-wearable device (“The hearing aid 8 may be configured as a health monitoring hearing aid 8 configured to measure the electrical activity of the brain by using electroencephalography (EEG). The hearing device 8 may therefore comprise sensors for detecting EEG signals and a unit for transmitting the detected EEG signals, descriptions of the EEG signals, or decisions based on the EEG signals to the smartphone 48 or another suitable device. The hearing device 8 may comprise sensors configured to detect or estimate one or more of the following parameters: heart rate, heart rate variability, oxygen saturation (level of oxygen), blood pressure and level of sugar in the blood, body temperature” in ¶[0140]).
Regarding claim 9, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, Fredriksen further teaches the method further comprising wherein performing the health monitoring activity comprises sensing for changes in blood pressure of the wearer indicative of fever using a blood pressure sensor of the ear-wearable device in (“decisions based on the EEG signals to the smartphone 48 or another suitable device. The hearing device 8 may comprise sensors configured to detect or 
Regarding claim 10, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, Fredriksen further teaches the method further comprising wherein the set of accessory devices comprises two or more of a smartphone, a smartwatch, a tablet computer, a personal computer, a server device, a wireless base station, a wireless router, a wireless communication hub, a charging device, and a storage case in (“FIG. 9B shows a schematic view of a left and right hearing device communicating with a smartphone 8 and via the Internet;” in ¶[0100]).
Regarding claim 11, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, Fredriksen further teaches the method further comprising wherein the set of accessory devices comprises two or more of a media streamer, a phone streamer device (“The function of the remote control may be implemented in a SmartPhone or other electronic device, the SmartPhone/electronic device possibly running an application that controls functionality of the at least one hearing device” in ¶[0107]), a smart television, a smart speaker device, a medical alarm device, a key fob, a motion or presence sensor device, a smart display, a screen-enhanced smart speaker, a prosthetic device, a mobility device, a remote microphone, and a remote control for the ear-wearable device (Fig. 3).
Regarding claim 12, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, Fredriksen further teaches the method further comprising wherein the ear-wearable device is implemented as a hearing device comprising at least one microphone, a receiver or a speaker, and audio signal processing circuitry (Title “Hearing Device And Monitoring System Thereof” and see Figs. 5A-5C).
Regarding claim 13, and 14, claims are rejected for being the devices comprising at least the same elements and performing at least the same functions performed by the methods of rejected claims 2 and 3 respectively (see rejection of claims 2 and 3 above).


Regarding claim 24, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 3 (see rejection of claim 3 above).
Regarding claim 28, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 8 (see rejection of claim 8 above).
Regarding claim 29, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 9 (see rejection of claim 9 above).
Claims 4, 5, 6, 7, 15, 16, 17, 18, 25-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10939216. In view of Fredriksen et al. (US 20190246216 A1) hereinafter Fredriksen and further in view of Quinn et al. (US 20180116560 A1) hereinafter Quinn.
Regarding claim 4, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, claim 1 of the patent as modified by Fredriksen does not specifically disclose the method further comprising wherein performing the health monitoring activity comprises sensing for wearer motion indicative of fever using a motion sensor of the ear-wearable device however,
Since it is known in the art as evidenced by Quinn for a method to further comprise wherein performing the health monitoring activity comprises sensing for wearer motion indicative of fever using a motion sensor of the ear-wearable device in (“sensor data from the motion sensors can be obtained to determine the presence of a tremor, which can validate or identify a severity of a fever.” in ¶[0184]),

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent as modified by Fredriksen with Quinn.
Regarding claim 5, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, claim 1 of the patent as modified by Fredriksen does not specifically disclose the method further comprising wherein sensing for wearer motion indicative of fever comprises sensing for violent body movement of the wearer using the motion sensor however,
Since it is known in the art as evidenced by Quinn for a method to further comprise wherein sensing for wearer motion indicative of fever comprises sensing for violent body movement of the wearer using the motion sensor in (“sensor data from the motion sensors can be obtained to determine the presence of a tremor,” in ¶[0184]),
An ordinary skilled in the art would have been motivated to modify claim 1 of the patent as modified by Fredriksen for the benefit of improving the accuracy of the method,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent as modified by Fredriksen with Quinn.
Regarding claim 6, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, claim 1 of the patent as modified by Fredriksen does not specifically disclose the method further comprising wherein performing the health monitoring activity comprises sensing for changes in wearer respiration indicative of fever using a respiration sensor of the ear- wearable device however,
Since it is known in the art as evidenced by Quinn for a method to further comprise wherein performing the health monitoring activity comprises sensing for changes in wearer respiration indicative 
An ordinary skilled in the art would have been motivated to modify claim 1 of the patent as modified by Fredriksen for the benefit of improving the accuracy of the method,
Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 1 of the patent as modified by Fredriksen with Quinn.
Regarding claim 7, claim 1 of the patent as modified by Fredriksen teaches the method of claim 2, claim 1 of the patent as modified by Fredriksen does not specifically disclose the method further comprising wherein performing the health monitoring activity comprises sensing for changes in heart rate of the wearer indicative of fever using a heart rate sensor of the ear-wearable device however,
Since it is known in the art as evidenced by Quinn for a method to further comprise wherein performing the health monitoring activity comprises sensing for changes in heart rate of the wearer indicative of fever using a heart rate sensor of the ear-wearable device in (“Alternatively, other biological sensors 102 may be placed on body parts of the individual to perform these measurements. If additional sensor data indicates that the respiration, pulse rate, and/or perspiration of the individual are within normal thresholds of the individual, then the detected onset of a fever can be validated.” in ¶[0185]),
An ordinary skilled in the art would have been motivated to modify claim 1 of the patent as modified by Fredriksen for the benefit of improving the accuracy of the method,

Regarding claim 15, 16, 17, 18, claims are rejected for being the devices comprising at least the same elements and performing at least the same functions performed by the methods of rejected claims 4, 5, 6, and 7 respectively (see rejections of claims 4, 5, 6, and 7 above).
Regarding claim 25, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 4 (see rejection of claim 4 above).
Regarding claim 26, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 6 (see rejection of claim 6 above).
Regarding claim 27, claim is rejected for being the device comprising at least the same elements and performing at least the same functions performed by the method of rejected claim 7 (see rejection of claim 7 above).
Allowable Subject Matter
Claims 2-29 would be allowed over prior art of record if the nonstatutory double patenting rejection is overcome.
Most relevant prior art of record is Bennett et al. (US 20130343585 A1) hereinafter Bennett.
Regarding claim 1, Bennet teaches all the limitations of the claim except the limitations wherein the method further comprises establishing a respective communication link between an ear-wearable device and two or more accessory devices of a set of accessory devices linked concurrently or selectively to the ear-wearable device via the respective communication links; nor does he specifically disclose  communicating temperature data produced by the temperature sensor from the ear- wearable device 
The following is the reason for would be allowance of claim 2:
Bennet alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the method further comprises establishing a respective communication link between an ear-wearable device and two or more accessory devices of a set of accessory devices linked concurrently or selectively to the ear-wearable device via the respective communication links; sensing for temperature of the wearer using a temperature sensor of the ear-wearable device deployed in a wearer's ear; communicating temperature data produced by the temperature sensor from the ear- wearable device to at least one accessory device of the set of accessory devices; and performing at least in part, by the at least one accessory device, a health monitoring activity including monitoring for fever using the temperature data,
Therefore the claim would be allowed if the nonstatutory double patenting rejection is overcome.
Regarding claims 3-12, claims would be allowed for their dependency on would be allowed claim 2 if the nonstatutory double patenting rejection is overcome.
Regarding claim 13, claim would be allowed if the nonstatutory double patenting rejection is overcome for being the device comprising at least the same elements and performing at least the same functions performed by the method of would be allowed claim 2 (see reasons for would be allowance of calim 2 above).
Regarding claims 14-23, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 13.

Regarding claims 25-29, claims would be allowed if the nonstatutory double patenting rejection is overcome for their dependency on would be allowed claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMMAR T HAMID/Examiner, Art Unit 2654